Name: Commission Regulation (EC) No 632/2003 of 8 April 2003 repealing Regulation (EC) No 149/98 laying down detailed rules for the application of Council Regulation (EC) No 2007/97 laying down certain rules for the application of the special arrangements for imports of olive oil originating in Lebanon
 Type: Regulation
 Subject Matter: international trade; NA;  tariff policy;  Asia and Oceania;  trade;  processed agricultural produce;  organisation of the legal system;  taxation
 Date Published: nan

 Avis juridique important|32003R0632Commission Regulation (EC) No 632/2003 of 8 April 2003 repealing Regulation (EC) No 149/98 laying down detailed rules for the application of Council Regulation (EC) No 2007/97 laying down certain rules for the application of the special arrangements for imports of olive oil originating in Lebanon Official Journal L 092 , 09/04/2003 P. 0007 - 0007Commission Regulation (EC) No 632/2003of 8 April 2003repealing Regulation (EC) No 149/98 laying down detailed rules for the application of Council Regulation (EC) No 2007/97 laying down certain rules for the application of the special arrangements for imports of olive oil originating in LebanonTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2007/97 of 9 October 1997 laying down certain rules for the application of the special arrangements for imports of olive oil originating in Lebanon(1), and in particular Article 3 thereof,Whereas:(1) In accordance with Article 18 of the Cooperation Agreement between the European Economic Community and the Lebanese Republic(2), special arrangements apply to imports into the Community of certain types of olive oil originating in Lebanon. These arrangements include a reduction in the rate of customs duty applicable to all olive oil imports for which importers provide proof, at the time of importation, that the special export charge has been reflected in the import price.(2) Commission Regulation (EC) No 149/98(3) lays down detailed rules for the application of the special arrangements with regard to the presentation of proof that the special export charge has been reflected in the import price.(3) Article 18 of the Cooperation Agreement between the European Economic Community and the Lebanese Republic is replaced by an Interim Agreement between the European Community and the Republic of Lebanon(4), which enters into force on 1 March 2003. From that date, under Protocol 1 to the Interim Agreement, a tariff quota free of customs duty of 1000 tonne of olive oil will take the place of the special arrangements as regards imports into the Community of olive oil originating in the Republic of Lebanon.(4) In the interests of legal clarity, Regulation (EC) No 149/98 which will apply no longer as of 1 March 2003 should be repealed.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 149/98 is hereby repealed.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 March 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 284, 16.10.1997, p. 15.(2) OJ L 267, 27.9.1978, p. 2.(3) OJ L 18, 23.1.1998, p. 4.(4) OJ L 262, 30.9.2002, p. 2.